DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim(s) recite(s) bacterial strains AP-32, GL-104, TYCA06, MH-68. This judicial exception is not integrated into a practical application because compositions comprising these bacteria are claimed and they are not incorporated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no further structure than what the bacteria themselves or natural cultures of the bacteria comprise.  
The bacteria claimed all appear to be isolated from nature without genetic manipulation of any sort which might result in something other than a produce of nature.  The bacteria or natural cultures of the claimed strains can be considered food.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is apparent that bacterial strains AP-32, GL-104, TYCA06, and MH-68 are required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the bacterial strains.  
      The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and 
Therefore, a deposit at a recognized depository may be made for to overcome this rejection. It appears that these strains have been deposited; however, it is unclear if they meet the conditions of 1.801-1809, with specific emphasis on public availability.
It appears that deposits were made in this application as filed as noted in the specification.  However, it is not clear if the deposits meet all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.
   
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.



7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

   	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
    	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  
           If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 6, and 10 and claims dependent thereon, applicant claims “lactic acid bacteria strain able to modulate blood glucose, which includes….”, It is unclear as currently worded what applicant is attempting to claim with the expression “which includes”.  The use of "which includes" (as opposed to “consisting of”) to define a Markush group is improper, as it leaves the composition of the group open-ended (MPEP 2173.05(h)).  It is therefore unclear what applicant is claiming.  It would provide clarity if applicant were to amend the claim to use closed language.  Alternative if applicant intends to claim bacteria other than the strains claimed, then moving a limitation with a proper Markush to a dependent claim would provide clarity. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (USPGPub 2011/0268715).
Regarding claims 1, 2, 6, and 7 and the limitations “A food composition with lactic acid bacteria strains, comprising: isolated lactic acid bacteria strain able to modulate blood glucose, which includes a GL-104 strain of Lactobacillus reuteri (CCTCC NO : M209138), an AP-32 strain of Lactobacillus salivarius subsp. salicinius (CCTCC NO: M2011127), a TYCA06 strain of Lactobacillus acidophilus (CGMCC No : 15210), an MH-68 strain of Lactobacillus johnsonii 
Regarding claims 10 and 11, and the limitation “A method for modulating blood glucose, comprising: administering to a user in need thereof an effective amount of a composition with lactic acid bacteria strains, which includes isolated lactic acid bacteria strain including a GL-104 strain of Lactobacillus reuteri (CCTCC NO : M209138), an AP-32 strain of Lactobacillus salivarius subsp. salicinius (CCTCC NO : M2011127), a TYCA06 strain of Lactobacillus acidophilus (CGMCC No 15210), an MH-68 strain of Lactobacillus johnsonii (CCTCC NO M2011128) or a combination thereof, wherein the abovementioned lactic acid bacteria strains are respectively deposited in 
Regarding claims 3, 8, 12 and 13 and the limitation “wherein the lactic acid bacteria strain is an active strain or an inactivated strain” Hsieh teaches the bacteria strain AP-32 may be in active or inactive form and in a food. 
Regarding claims 4, 5, 14-17 and the limitations “wherein the excipient or diluent is a food”, “wherein the food is fermented milk, yoghurt, cheese, powdered milk, tea, coffee, or a combination thereof.”, “wherein the excipient or diluent is physiologically-acceptable excipient or diluent. ”,   Hsieh teaches that the composition may be formulated as a food including fermented milk, yoghurt, cheese, tea or coffee ([0019]). Hsieh teaches the composition may use excipients and diluents ([0013]-[0014], [0019]).  Further as the compositions and food are for administration, they are physiologically and pharmaceutically acceptable excipients or diluents. 
Regarding claims 9 and 18 and the limitation “which is in form of an oral dosage.”, Hsieh teaches oral dosage formulations (Abstract), further as food formulations are consumed orally, they are necessarily an oral dosage. 
The above reference anticipates the claim subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 8-10, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10993973. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘973 provides for compositions comprising TYCA06 as food and their administration, the method of ‘973 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.9011839. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘839 provides for compositions comprising AP-32 as food and their administration, the method of ‘839 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.


1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16685445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘445 provides for compositions comprising AP-32 and GL-104 as food and their administration, the method of ‘445 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16939936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘936 provides for compositions comprising AP-32 as food and their administration, the method of ‘936 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.


Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16940149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘149 provides for compositions comprising AP-32 as food and their administration, the method of ‘149 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17191766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘766 provides for a method using compositions comprising AP-32 and TYCA06 as food and their administration, the method of ‘766 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657